KEITH K. ZHEN, CPA CERTIFIED PUBLIC ACCOUNTANT 2070 WEST 6TH STREET*BROOKLYN, NY 11223 x* TEL (347) 408-0693 x FAX (347) 602-4686 x EMAIL KEITHZHEN@KEITHZHENCPA.COM CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China Powersoft Technologies, Inc. We hereby consent to the use of our report dated November 15, 2007, with respect to the financial statements of China Powersoft Technologies, Inc. in the Registration Statement on Form SB-2 to be filed on February 1, 2008. We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. /s/Keith K. Zhen, CPA Keith K. Zhen, CPA Brooklyn, New York, January 31, 2008
